      Case 1:20-mj-00546-UA Document 1 Filed 01/15/20 Page 1 of 3

                                                ~OMAG546
Approved,         ~
             BRETT.KALI OW
             Assistant United States Attorney

Before:      THE HONORABLE KATHARINE H. PARKER
             United States Magistrate Judge
             Southern District of New York

                                        -   -   -   X
 UNITED STATES OF AMERICA                               SEALED COMPLAINT

              -   V.   -                                Violations of 18 u.s.c.
                                                        §§ 2312 and 2.
 MOHAMMED KHAN,
                                                        COUNTY OF OFFENSE:
                           Defendant.                   Bronx


                                ------x
SOUTHERN DISTRICT OF NEW YORK, ss.:

     ARMANDO COUTINHO, being duly sworn, deposes and says that
he is a Detective with the New York Police Department ("NYPD") -
Federal Bureau of investigation ("FBI") Joint Major Theft Task
Force, and charges as follows:

                              COUNT ONE
            (Interstate Transportation of a Stolen Vehicle)

          1.   From in or about June 2017 to in or about
September 2017, in the Southern District of New York and
elsewhere, MOHAMMED KHAN, the defendant, transported in
interstate and foreign commerce, motor vehicles, vessels, and
aircrafts knowing the same to have been stolen, to wit, KHAN
stole at least approximately 14 motor vehicles from a dealership
in the Bronx, New York ("Dealership-1"), which he sold and
delivered, or caused to be delivered, to a dealership in
Danbury, Connecticut ("Dealership-2")

          (Title 18, United States Code, Sections 2312 and 2.)

          2.   I am a Detective with the NYPD-FBI Joint Major
Theft Task Force (C-15) and I have been personally involved in
the investigation of this matter.  This affidavit is based upon
my personal participation in the investigation of this matter,
my conversations with law enforcement agents, witnesses and
      Case 1:20-mj-00546-UA Document 1 Filed 01/15/20 Page 2 of 3




others, as well as my examination of reports and records.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

          3.   Based on my participation in this investigation,
my conversations with other law enforcement officers, my
conversations with employees of, and records provided by,
Dealership-1 and Dealership-2, and my conversations with
employees of, and records provided by, various vehicle financing
companies, I have learned, among other things, the following:

               a.   As part of its ordinary business practice,
Dealership-1 accepts vehicles from legitimate customers who
return leased motor vehicles before the lease on those vehicles
expires ("Returned Vehicles") . 1 This practice allows the
customers to terminate a lease early on a Returned Vehicle, and
obtain a new leased vehicle from Dealership-1. When Dealership-
1 takes possession of a Returned Vehicle, Dealership-1 generally
becomes responsible for owed payments on the outstanding lease.
Dealership-1 may return the Returned Vehicle to the bank or
dealership that had title on the leased vehicle, or Dealership-1
may pay off the balance owed on a vehicle to obtain ownership of
the vehicle.

               b.   Beginning on or about May 4, 2017, MOHAMMED
KHAN, the defendant, began employment as a Sales Manager at
Dealership-1. As relevant here, KHAN'S responsibilities
included processing leased vehicles obtained by Dealership-1
from customers, and returning Returned Vehicles to the bank or
dealership possessing title on the vehicle.

               c.   From in or about June 2017 to September
2017, Kahn sold at least approximately 14 vehicles (the "Stolen
Vehicles") to Dealership-2 that had been returned to Dealership-
1 as early termination leases.  KHAN sold the Stolen Vehicles
without the knowledge or authorization of Dealership-1 or the
title-holding bank for the respective vehicles.  KHAN did not
provide Dealership-2 with proper title to the Stolen Vehicles.


1 Dealership-1 will accept possession from customers of leased
vehicles that were initially leased from Dealership-1 or from
other dealerships.
2
           Case 1:20-mj-00546-UA Document 1 Filed 01/15/20 Page 3 of 3




               d.   KHAN delivered, and caused to be delivered,
the Stolen Vehicles from Dealership-1, in the Bronx, New York,
to Dealership-2, in Danbury, Connecticut.

               e.   Dealership-2 made partial payments to KHAN
for the purchases of the Stolen Vehicles, totaling at least
approximately $146,316.

               f.   Dealership-1 has proper title to at least
approximately one of the Stolen Vehicles.  Title for the
remaining stolen vehicles are held by various financing
companies associated with vehicle manufacturers.

               g.   On or about December 3, 2017, KHAN sent an
email to an employee of Dealership-1, in which, in substance and
in part, KHAN admitted to stealing and selling vehicles from
Dealership-1.  KAHN explained that, in June and July 2017, he
was "desperate" financially, and that he sold certain vehicles
on which he could make a profit, with the intention of paying
off the balance on the vehicles in order to obtain the vehicle
titles to supply to the purchaser.  KHAN further explained that
his scheme stopped working when he did not have the money to pay
the vehicle balances.  KHAN acknowledged his "misconduct" and
offered to "financially fix what has happened."

     WHEREFORE, deponent respectfully requests that an arrest
warrant be issued for MOHAMMED KHAN, the defendant, and that he
be arrested, and imprisoned or bailed, as the case may be.



                                           :_   ..J

                                   Armando Coutinho
                                   Detective
                                   New York City Police Department -
                                   Federal Bureau of investigation Joint
                                   Major Theft Task Force


Sworn to before ~c this
      day of January, 2020


                               /
    .I   ! '
                   i '   ,-!
THE HONORABLE KATHAt'.INE H. PARKER
UNITED STATES f'IJ1.GISTRAT2 JUDGE
SOUTHERN DISTRICT OF NEW YORK

3
